                             United States District Court
                              Middle District of Florida
                                Jacksonville Division

BOBBY HIGHTOWER & RHODA HIGHTOWER,

              Plaintiffs,

v.                                                           NO. 3:19-cv-219-J-32PDB

MACCLENNY TIRE AND LUBE, INC.,

              Defendant.


                                         Order

      Citing Florida Rule of Civil Procedure 1.070, the plaintiffs ask the Court to
appoint Accurate Serve or its agent to serve the defendant in this case. Doc. 7. The
Court denies the motion, Doc. 7, without prejudice for failure to comply with Local
Rules 1.05(a) and 3.01(a). With no memorandum of law and citation to state law only,
it is unclear why appointment of a process server is necessary in this federal action. 1

      Ordered in Jacksonville, Florida, on March 4, 2019.




      1 The  Court has discretion to “order that service be made by a United States
marshal or deputy marshal or by a person specially appointed by the court.” Fed. R. Civ.
P. 4(c)(3). But court appointment of a process server is generally unnecessary because
the Federal Rules of Civil Procedure provide that “[a]ny person who is at least 18 years
old and not a party may serve a summons and complaint.” Fed. R. Civ. P. 4(c)(2); see also
4A CHARLES A. WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 1091
(3d ed. 2012) (“A court appointment no longer is necessary when the plaintiff wants to
use someone other than a marshal or deputy marshal” to effectuate service. “Stated
differently, a court appointment will be appropriate only when a particular person is
needed or that person needs to be given an authority that is not available to the ordinary
private process server.”).
c:   Counsel of record




                         2
